Case 2:18-cv-00188-NDF Document 1-1 Filed 11/13/18 Page 1 of 10



   William R. Fix, W.S.B. #5-1908
   Jessica Simons, W.S.B. #7-5594
   Fix Law Office
   P.O. Box 297
   Jackson, WY 83001
   (307) 733-5848
   (307) 333-0717 Facsimile
   fb(lawoffice@gmail.com
   iessica(5)fixlawoffice.com
   Attorneysfor Plaintiffs

               IN THE DISTRICT COURT OF TETON COUNTY, WYOMING

                                NINTH JUDICIAL DISTRICT

   PAUL WOODIE, KIM WOODIE, and
   BIG BEAR TOWING & REPAIR, LLC,

                        Plaintiffs,

                 V.                                          Case No   JMi/
   BERKSHIRE HATHAWAY HOMESTATE
   INSURANCE COMPANY and
   NATIONAL INDEMNITY COMPANY,

                        Defendants.

                                         COMPLAINT

          COME NOW the Plaintiffs, Paul Woodie and Big Bear Towing &Repair, LLC, by
   and through counsel undersigned, and for their complaint against Defendants Berkshire
   Hathaway Homestate Insurance Company and National Indemnity Company, state and
   allege as follows:

                                      NATURE OF ACTION

          1.     Plaintiff Paul Woodie (hereinafter sometimes referred to as "Mr. Woodie"
   or "PlaintiffWoodie") is a resident and citizen of the State of Idaho.

          2.     Plaintiff Kim Woodie (hereinafter sometimes referred to as "Mrs. Woodie"
   or "PlaintiffKim Woodie") is a resident and citizen of the State of Idaho.
          3.     Plaintiff Big Bear Towing &Repair, LLC, (hereinafter sometimes referred
   toas"Plaintiff Big Bear") isa limited liability company organized and existing under the
   laws of the State of Wyoming, with its principal place of business in the State of
   Wyoming.

          4.     Plaintiffs Paul Woodie, Kim Woodie, and Big Bear Towing &Repair, LLC,
   are hereinafter sometimes referred to collectively as Plaintiffs.        Paul Woodie is the
   managing memberof Big BearTowing &Repair, LLC.



                                                 Exhibit A
Case 2:18-cv-00188-NDF Document 1-1 Filed 11/13/18 Page 2 of 10



          5.      On information and belief, PlaintifGs assert that aU times relevant hereto,

   Defendant Berkshire Hathaway Homestate Insurance Company (hereinafter sometimes

   referred to as "Defendant Berkshire Hathawa}^" or collectively with Defendant National

   Indemnity Company as "Defendants") was and is an insurance company incoi^orated in

   the State of Nebraska, with its principal place of business in the State of Nebraska.

          6.      Defendant National Indemnity Company (hereinafter sometimes referred

   to as "Defendant" or "Defendant National Indemnity"), was and is an insurance

   company incorporated in the State of Nebraska, with its principal place of business in

   the State of Nebraska.

          7.      On information and belief. Defendant National Indemnity Company is a

   subsidiaiy of Defendant Berkshire Hathaway Homestate Insurance Company.

          8.     Plaintiff Woodie, Plaintifif Kim Woodie, and Plaintiff Big Bear Towing

   (hereinafter sometimes referred to collectively as "Plaintiffe") were insured under an

   insurance polity issued by Defendant Berkshire Hathaway Homestate Insurance

   Company.

          9.     Defendants sought to provide insurance to Plaintbfe under Policy

   Number 02 GHM 000546-01, effectivefrom August 28,2013 to August 28,2014.



                                    UNDERLYING CLAIM

          10.    Plaintiffe realleage eadh and eveiy allegation contained in paragraphs 1

   through 9, as iffully set forth here.

          11.    Plaintiffsare engagedin the business of automobiletowing and repair.
          12.    Plaintiffe entered into an agreement with Daniel Rimer wherein Rimer

   would perform towing services as an independent contractor.

          13.    On July 8, 2014, Rimer was involved a minor automobile collision for
   which he claimed serious and long-lasting injuries.

          14.    This minor automobile collision took place during the polity period that

   the Defendants agreed to provide coverageto the Plaintiffe.

          15.    Prior to the alleged accident. Rimer suffered from a multitude of pre-
   existing injuries.

          16.    Rimer fEtded to ever advise Mr. Woodie or any other representative of Big

   BearTowing &Repair, LLC, that he had been injuredin the accident.
                                            Complaint
                                              Pages
Case 2:18-cv-00188-NDF Document 1-1 Filed 11/13/18 Page 3 of 10



          17.    Unbeknownst to Plaintiff Big Bear Towing & Repair, LLC,Paul Woodie, or

   Kim Woodie, Rimer made a claim under the insinance policy issued by Defendants

   Berkshire Hathaway and National Indemnily.

          18.    Defendants &uledto notify Plaintiffe ofthis claim.

          19.    In September of 2016, Rimer received over $550,000.00 as a settlement

   pursuant to the UIM coverage of Plaintiff' insurance policy which was issued by

   Defimdants.

          20.    Yet again, the Defendants fedled to notify the Plaintiffe of this settlement

          21.    On or about September19,2016, the Defendantsand Rimerentered into a
   settlement agreement without the knowledge or consent of Plaintiffe. Defendants fully

   protected their ownfinancial interestsbut did nothingto protectthe financial interests
   ofthe Plaintiffe.

          22.    Rimer reaped the benefits of the insurance policypaid for not by him but
   by Plaintiffe Paul Woodie Big BearTowing & Repair, ILC, without ever notifying Big
   Bear Towing & Repair, LLC, Paul Woodie, or Kim Woodie that he was advancmig an

   underinsured motorist daim under the Berkshire Hathaway policy of insurance.

          23.    In addition, to tiie UIM claim Rimer also made a cdaim to Wyoming

   Workers' Compensation for his alleged injuries.

          24.    In 2017, Plaintiffe began to receive notices of a lien from the State of
   Wyoming Department of Workforce Servic:es (Wyoming Worker's Comp) that a
   subrogation lien existed againstPlaintiffe as a resultofthe settlementreached by Rimer
   and the defendant insurance companies.

          25.    The Plaintiffe made multiple recjuests to the Defendants for information

   rggarding tiiat settlement

          26.    The Defendants unreasonably denied such recjuests.

          27.    Over the courseofthe last several months, Plaintiffe have received notices
   from the State of Wyoming Department of Workforce Services asserting a lien against
   Plaintiff Big Bear Towing & Repair, LLC, in excess of $150,000.00 to Workers'
   Compensation forbenefits paidbyWorkers' Compensation to Daniel Rimer.
          28.    In addition to defending the daim filed byWorker's Comp, Plaintiffe have
   also been engaged in protracted litigation in the matter of DanielRimer v. BigBear
   Towing&Repair, LLC; Teton County CivilActionNo. CV-2018-65.
                                             fk>TnpTaiTifr
                                               Pages
Case 2:18-cv-00188-NDF Document 1-1 Filed 11/13/18 Page 4 of 10



       29. As a direct and proximate result of the acts and omisaons of the
  Defendants and their agents and representatives. Plaintiffs have been engaged in
  protracted litigation inorder topreserve their financial interests.
         30.     The lien asserted by the State of Wyoming is a doud on the title of
   Plaintiffs' business properly and name and aserious black mark toPlainti^ credit and
   reputation.

          31.    Plaintife entered into the relationship with Defendants ingood faith and
   timply paidtheir insurance premiums foryears.
          32.    Defendants and their agents and representatives have breached the subject
   insurance contract andthe implied covenants ofgood faith andfairdealing.


                           CJODNTI:      BIUSACH OF CONTRACT

          33.    Plaintiffs realleage each and every allegation contained in paragraphs 1
   throng 32,as iffuHy set forth here.
          34.    As described above. Defendants entered into binding, written agreements
   to provide liability insurance and excess liability insurance to Plaintiffs as msureds
   underthe above-referenced Berkshire Hathaway insurance policy.
          35.    Defendants had a duty tothe Plaintiffs toprovide insurance coverage and
   indemnifythese Plaintiffs as to damages arising out ofthe claims ofthe claimant, Daniel
   Rimer, and Wyoming Worker's Compensation, pursuant tothe primary and/or excess
   policies.

          36.    Tbese Plaintifife fully performed their obligations under the policies by
   paying premiums in full and on a timely basis, and by providing timely notice to
   Defendants. These Plaintiffs have satisfied any conditions precedent tocoverage under
   these policies.

          37.    Defendants have materially breached the msurance policies by refusing to
   perform their contractual obligations.
          38. Specifically, Defendants have breached their contractual obligations by
   refusing to indemnify for damages rdated to tiie Rimer daim. Defendants refusal to
   perform isnotexcused orjustified in anymanner.
           39.   Defendants have also breached their duty to act in good faith and to deal
   fairtywith these PlaintdJBEs.
                                             Complaint
                                              Page 4
Case 2:18-cv-00188-NDF Document 1-1 Filed 11/13/18 Page 5 of 10



         40.      As a result of Defendants' breaches of its insurance policies, PlaintifEs
  have been damaged andareentitled to recover damages from theinsurers in an amount
  tobedetermined at trial, spedficaHy including, butnotlimited to,damages thatmay be
  ordered topay asaresult ofany judgments that may beentered against these Plaintifife,
   as well as costs and attorneys' fees to enforce the coverage obligations ofDefendants as
   allowed under W.S. §26-15-124.



          COUNT II: BAD FAITH - BREACH OF INSURANCE CONmACT
         41.       Plaintiffis realleage each and every allegation contained in paragraphs 1
   through40, as iffuUy setforth here.
          42.      Every contract orpolity ofinsurance contains implied covenants ofgood
   faithandfsdr dealing owedbythe insurerto the insured.
          43.      The insurance policy sold by Defendants to Plaintiffs contains implied
   covenants of good faith and fair dealing owed by Defendants to their respective
   insureds.

          44.      Defendants' acts and omissions have had negative financial ramifications
   to PlaintifEsand their femify business.

          45.      Plaintiffe had tosell a portion of their business to protect the continued
   viability of the business.

          46.      Defendants' bandling ofthe Rimer claim was done with Imowledge oforin
   reckless disregard to Plaintiffs' pecuniary interests and those of their family business
   jT^ptnHiTig, but not limited to, the following acts or practices constitutingbadfaith:
                a. Failing totimely and adequately communicate with Plaintiffs;
                b. Failing tothoroughly and timely investigate Rimer's daiins;
                c. Exposing Plaintiffe to ruinous financial consequences;
                d. Failing to protect Plaintifife' financial interests;
                e. Compelling these Plaintiffe todefend and institute litigation and to
                   incur attorney fees and other costs morder to protect their family
                   business; and

                f. Failing to acknowledge and act reasonably and promptly upon
                   communications withrespect to claims arising underthe insurance
                   policies and/or toprovide information toPlaintifife.



                                                  Complaint
                                                   Pages
Case 2:18-cv-00188-NDF Document 1-1 Filed 11/13/18 Page 6 of 10



         47-     Defendants either knew their acts as shown in the foregoing allegations
  were unreasonable andinbadfaith or recklessly disregsrded the factthat theiractswere
  unreasonable and in bad Mth.

         48-     Defendants settled the Rimer daim for the policy limits ofthe primary
  policy without notice to Plaintiffe.
         49.     Defendants settled the claims made by Damd Rimer but denied any
   obligation to indemnify PlaintifBs for damages asserted ly the Wyoming Workers
   Compensation and/or Danid Rimer.

          50.    Defendants* acts and omissions exposed these Plaintifife to the risk of
  judgments andotheradverse finandal ramifications.
          51.    Defendants* unreasonable acts and bad fedth misconduct have caused
   damages tothese Plaintiffe inanamount tobedetermined attrial.


            COUNT III: BREACH OF THE COVENANTS OF GOOD FAITH
                                        AND FAIRDEALING

          52.    Plflintiffe reallege      and every allegation contained in paragraphs 1
   throu^ 51as if fullyset forth here.
          53.    Defendants have breached their duty to act in good faith and todeal fairly
   with the Plaintiffe.

          54.    Defendants have breached the express and implied covenants ofgood faith
   and fair dealing.



           COUNT IV; attorney FEESAND PREJUDGMENT INTEREST
          55.    Plaintiffe reallege each and every allegation contained in paragraphs 1
   through54 as if fully set forth here.
          56.     Plaintiffe have incurred attorneys* fees in order to defend and save the
   family business.

          57.     Pursuant to W.S. §26-15-124(0), these Plaintiffe are entitled to an award of
   reasonable attorneys' fees andinterest attenpercent (10%) peryear.


                              COUNT V: PUNITIVE DAMAGES




                                             Complaint
                                              Pa^6
Case 2:18-cv-00188-NDF Document 1-1 Filed 11/13/18 Page 7 of 10



          58.     Plaintiffs reallege each and every allegation contained in paragraphs i
   through 57 as if fully set forth here.

          59.     The decision by Defendants to fail to indemnify Plaintiffs against the
   claims of Rimer and Wyoming Worker's Compensation are unsupported by any
   reasonable facts or interpretation of the policydocuments.

          60.     The conduct of the Defendants amounts to willful and wanton misconduct

   intentionally engaged in, in \'iolation of the express terms and conditions of the
   insurance policies for which Defendants were fully compensated.
          61.     The conduct of Defendants was done for the sole purpose of protecting
   Defendants' financial well-being, without regard to Defendants' obligations to protect

   the interests of its insureds and with full knowledge that Defendants' conduct could
   likely result in financial ruin to Plaintiffs.
          62.      Defendants' misconduct is such as to warrant an award of punitive
   damages in an amount to be proven at trial.

          WHEREFORE, Plaintiffs Paul Woodie and Big Bear Towing & Repair, LLC,
   pray that the Court enter judgment for and on behalf ofthese Plaintiffs and against
   Defendants Berkshire Hathaway Homestate Insurance Company and National
   Indemnity Company, as follows:

                1. That the Court award actual, compensatory and consequential
                   damages in an amountto be proven at trial;
                2. That the Court award to Plaintiffs all statutory damages available per
                   statute in an amount to be determined at trial;
                3. That the Court award to Plaintiffs punitive damages in amount to be
                   proven at trial;
                4. Pre-judgment and post-judgment interest asallowed by law;
                5. Costs for pursuing this lawsuit, including attorney fees as allowed by
                   law;
                6. For the return ofall premiums paid under the insurance policy; and
                7. For such other and further relief as this Court deems fair and
                   equitable.

           DATED thi.<3i^^ day of September, 2018.

                                                             WilHam R. Fix, W.S.B.V^-1908
                                                             Fix Law Office
                                                             P.O. Box 297
                                                             Jackson, WY 83001
                                                             (307) 733-5848
                                                             fixlawoffice@gmail.com
                                                             Attorneys for Plaintiffs

                                                    Complaint
                                                     Pogc7
Case 2:18-cv-00188-NDF Document 1-1 Filed 11/13/18 Page 8 of 10




    William R. Fix, W.S.B. #5-1908                                                     C/^
    Jessica Simons, W.S.B. #7-5594
    Fix Law Office
    P.O. Box 297
    Jackson, WY 83001
    (307) 733-5848
    (307) 333-0717 Facsimile
    fixlawoffice@gmail.com
    iessica@fixlawoffice.com
    Attorneysfor Plaintiffs

              IN THE DISTRICT COURT OF TETON COUNTY, WYOMING

                                   NINTH JUDICIAL DISTRICT

    PAUL WOODIE, KIM WOODIE, and
    BIG BEAR TOWING & REPAIR, LLC,

                           Plaintiffs,

                   V.                                                   Case No        -JlSil-/
    BERKSHIRE HATHAWAY HOMESTATE
    INSURANCE COMPANY and
    NATIONAL INDEMNITY COMPANY,

                           Defendants.

    To the above-named defendant;

            Berkshire Hathaway Homestate Insurance Company
            % Berkshire Hathaway Global Insurance Services, LLC
            Corporation Service Company, Registered Agent
            1821 Logan Ave.
            Cheyenne, WY 82001


            YOU ARE HEREBY SUMMONED and required to filewith the Clerkof this Court
    andserve upon Plaintiffs' attorney an answer to theComplaint which is herewith served
    upon you, within 20days after service ofthis Summons upon you, exclusive oftheday of
    service. (Ifservice upon you is made outside oftheState ofWyoming, you are required
    to file and serve your answer to the Complaint within thirty (30) days after prvice of
    thissummons upon you, exclusive ofthe day of service.) Ifyou fail to do so, judgment
    bydefault will betaken against you for the relief demanded in thecomplaint.


    Clerk                                                                Date          '
             •00 &rkAl[R:)
            uty Clerk




    SEAL

     *       •'a


                             Summons • Berkshire Hathaway Homestate Insurance Company/
                                   Berkshire Hathaway Global Insurance Services, LLC
                             Paul Woodie,Kim Woodie,and Dig Dear TotvingSr Repair, LLCv.
                    BerkshireHathaway Hmnestate Insurance Companyand National IndemnityCompany
                                                        Pagci
Case 2:18-cv-00188-NDF Document 1-1 Filed 11/13/18 Page 9 of 10




   William R. Fix, W.S.B. #5-1908                                                                     (cr \QPV. U: 25
   Jessica Simons, W.S.B. #7-5594
   Fix Law Office
   P.O. Box 297
   Jackson, WY 83001
   (307) 733-5848
   (307) 333-0717 Facsimile
   fixlawoffice@gmail.com
   iessica@fixlawoffice.com
   Attorneysfor Plaintiffs

                  IN THE DISTRICT COURT OF TETON COUNTY, WYOMING

                                     NINTH JUDICIAL DISTRICT

    PAULWOODIE, KIM WOODIE, and
    BIG BEAR TOWING & REPAIR, LLC,

                            Plaintiffs,

                     V.                                                       Case No


    BERKSHIRE HATHAWAY HOMESTATE
    INSURANCE COMPANY and
    NATIONAL INDEMNITY COMPANY,

                             Defendants.

    To the above-named defendant:

                National Indemnity Company
                % Berkshire Hathaway Global Insurance Services, LLC
                Corporation Service Company, Registered Agent
                1821 Logan Ave.
                Cheyenne, WY 82001


                VOU ARE HEREBY SUMMONED and required to file with the Clerkof this Court
    and serve upon Plaintiffs' attorney an answer tothe Complaint which is herewith served
    upon you, within 20 days after service of this Summons upon you, exclusive of the day of
    service. (If service upon you ismade outside of the State ofWyoming, you are required
    tofile and serve your answer to the Complaint within thirty (30) days after service of
    this summons upon you, exclusive of the day ofservice.) Ifyou fail todo so, judgment
    by default will be taken against you for the relief demanded inthe complaint.


    Clerk                                                                       Date



    ByD^^tity Clerk




      ^ s£A.i-
     •ia   *•




                                          Summoiis - Nalion.il Indemnity Company/
                                      Berkshire Hiilliawiiy Clob.il Irwiirnnce Services, LLC
                               Paul Woodie,Kim Woodie,and lUgHeflrToiirinff&Re/wir, UX:v.
                      Berkshire Hathaivay Homcstate Insurance Company andNational Indemnify Company
                                                             Page 1
                      Case 2:18-cv-00188-NDF Document 1-1 Filed 11/13/18 Page 10 of 10


                                                                        CIVIL COVER SHEET
This civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleadings or other
papers as required by law. This form, approved by the Wyoming Supreme Court, Is required for the use of the Clerk of Court for the
purpose ofinitiating the civil docket sheet. (SEE INSTRUCTIONS ON THE SECOND PAGE OF THIS FORM)

L CAPTION
 Paul Woodie, Kim Woodie and Big Bear
                                                                                                                                                             -Tt
 Towing &Repair, LLC, do                                                                                                                                     -H
 WiUiamR. Rk. P.O. Box 297. Jadcson. WY 83001

Plaintiff Name and Current Address
                                                                                                Docket#



rwdL Mndao ^ (1im'An foo'^pa.fVjf
 Defendant.                                     '                   '

 n. NATURE OF SUIT (Place an "X" in One Box Only)

                                                               DISSOLUTION
                                                              OF MARRIAGE                               PROBATE                   Appointment/Removul of a Fiduciary
                  CONTRACT
                                                        Divorce w/Minor Children                AncillaryAdniin/ForcignProb       Arbitration Award Confirmation
      Business OrganizaHon Litigation
                                                        Divorce w/o Minor Children              Decree of Title Disiribulion      Birth Certificate AnKndment/Establishmoni
      Com.Const Contract Lillgatloii
                                                        Judicial Sepontlion                     Dclenninalion of Hcicship         Debt Collection
      Contrsci Other (not DebtColleciion)
                                                                                                Letters of Admlnitlralion         Dcclnratoiy Judgment
                                                        Annulment
                                                                                                Estate Unspecified                Emancipation ofMinor

                                                        DOMESTIC RELATIONS                      Summary Probate                   False or Frivolous Lien
                      TORT
                                                                                                Tcstale/lntestate Estate          Foreign Judgmeoi
      P( or WD-Env^aracniU orToKkTon                    Custody/ParentalVisitation
                                                        Grandparcnial Visiurion                 Will Only Filings                 Foreign Pmieclton Order/Foreige Sukias Orrier
      PlorWD-FedHnTloynLiabiiHyAa         -
                                                                                                Trust Matters                     Forfeiture of Property
      PI or WD - Medical Malpractice                    Paternity
                                                                                                Giurdianship                      Governmental Action Environmental Case
      PI or WD • Product Liability                      Child Suppon/ParenialCooiribuiiun
                                                                                                Conscrvatorahip                   Injunction
      PI or WD - Vehicular                              Child Siqrporiw/ Paternity
                                                        UIFSA w/Patcmity                        Gtiardian & Conservatorsliip      Material Witnes-VForcign Subpouna
      Pcnooaj Injury Unspecified
                                                                                                                                  Name ChaDge
      PropertyDamage                                    UIFSA
                                                                                                        ADOPTION                  InvoluntaryHospiraliailon
      Tort Unspecified                                  Dom Register Foietgn Judgment
                                                                                                Adoption                          Public NuisoiKO
      Wrongful Termination of Employment                TPR Slalc/DFS
                                                        TPR Family/Private
                                                                                            B   Confidential Intermediary         SpecificRelief
                                                                                                                                  Structured Settlement Protection Act
                                                                                                                                  Successor to Civil Tniil Appointment
                                                                                                                                  Tiarescripi ol'Jiidgmcnl
              CIRCUIT COURT                                         PROPERTY
                                                                                                                                  Writ of Habeas Carpus
      Small ClaiiiB                                     Pn^rcnywith MiocralRights
      Foicible Entryand Detainer
      Sulking Protection Order
                                                    0   Propertyw/o MmetalRi^ts
                                                                                                                                  Writ nrMandnmu.s

                                                                                                                                  Writ ofReplcvin
                                                                                                                                  Unspecified
      Fairiily Viokncc Protection Order
      Sexual Assault Protection Older




 ni. RELATED CASE(S) IF ANY (see instmctions}
                                                                                                           Court (ifdlircrent)
 Docket No.                                         Judge
 Docket No.                                         Judge                                                  Court (irdiffcnmi)


 rv. $ AMOUNT IN CONTROVERSY, (estimated) (see instmctions)
              £                           OOP. O ^


                                                                                                                                 DATE
 SIGNATURE OF A"                                OPTlECORD OR PRO SB LITIGANT



                                                                                            Exhibit B
